Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive. 

For claims 1, 13, and 25, the applicant argues (pages 10-11 of Remarks) that the combination of Fletcher, Claus, Ferguson, and Nigam (and specifically Ferguson) does not disclose the newly amended claim language” wherein the first passive tapping device is an optical or a copper tap, coupled across the first communication link to first communication device, adapted to transmit either a copy of the backup message or a representation of the backup message for the confirmation of the tap copy”

The examiner respectfully disagrees. For claims 1, 13, and 25, “wherein the first passive tapping device is an optical or a copper tap, coupled across the first communication link to first communication device, adapted to transmit either a copy of the backup message or a representation of the backup message for the confirmation of the tap copy” is taught by the combination of Fletcher, Claus, Ferguson, and Nigam and specifically by Nigam and Ferguson.  Specifically, Ferguson discloses wherein the first passive tapping device is an optical or a copper tap (see fig. 2; Tap 142; para. 0015, 0022; ; the tap is an optical tap which does not interrupt 
Further, for claims 1, 13, and 25, Nigam discloses that upon confirmation of a tap copy of the backup message from the first passive tapping device, send the first message to the destination as in para.0090‐0092, whereing upon acknowledgement that the transaction node has forwarded data to an external node (e.g. 112, 114, 116 which is considered backup device, as they may store messages / data as in para. 0036) the node forwards the message (copy) to an destination node (e.g. database 150 which is considered destination) for storing the data). Further, Nigam discloses wherein the first passive tapping device is adapted to transmit either a copy of the backup message or a representation of the backup message, also as in para. 0091-0092; the acknowledgement  associated to a message (“representation of the backup message”) is transmitted by nodes in route to an external node (e.g. 112, 114, 116 which is considered backup device, as they may store messages / data as in para. 0036))  for the confirmation of the reception of tha tap copy (see para.0090‐0092 acknowledgement of forwarded data towards the external node (e.g. 112, 114, 116 which is considered backup device, as they may store messages / data as in para. 0036) is confirmation of the “backup message”).  Therefore, the newly amended limitations discussed above are taught by the combination of Fletcher, Claus, Ferguson, and Nigam and specifically by Ferguson and Nigam as explained above.



Claim Rejections ‐ 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1‐6, 13‐18, 25‐30, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. (US 20130304809 A1) in view of Claus et al. (US 4,809,362), Ferguson et al. (US 20090233625 A1) and Nigam et al. (US 20150237121 A1). 

For claim 1, Fletcher discloses a communication system for a time-sensitive indication that a backup message is en-route to a backup device prior to sending a first message to a destination 

a first communication device configured to communicate with the backup device and the destination (see fig. 4; Edge / Gateway receiving data is configured to communicate with backup edge / gateway for transmission of data between client / origin (“destination”))

the first communication device including at least one processor configured to (see para. 0226 ; gateway / edge contains a processor):

before sending the first message destined for the destination, send the backup message corresponding to the first message over the first communication link for backup at the backup device(see para. 0034, 0163-164; transmission of a backup is done before transmission of the data and the acknowledgement of the backup is received where the processing / transmission continues)

Fletcher does not explicitly disclose a first passive tapping device for monitoring messages sent over a first communication link between the first communication device and the backup device at a point on the first communication link tapped by the first passive tapping device without interruption of transmission of the messages; 
and upon confirmation of a tap copy of the backup message from the first passive tapping device, send the first message to the destination;
wherein the first passive tapping device is an optical or a copper tap, coupled across the first communication link to first communication device, adapted to transmit either a copy of the 

In analogous art, Claus discloses and a first passive tapping device (see fig. 3; Hub 106 / 108 or SubHub) for monitoring messages sent over a first communication link (see fig. 3, link 114 or 126) between the first communication device and the backup device at a point on the first communication link tapped by the first passive tapping device without interruption of transmission of the messages (see col 11 lines 29-36; each hub in the optical path towards the destination (reception 203, i.e. backup) transmits an acknowledgement once the message is received and transmits it back towards the device it received it from (“first communication device”) without processing the entire / data portion of the message col 10 lines 45-50, corresponding to “without interruption of transmission of the messages”)  

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Fletcher by using the above recited features, as taught by Claus, in order to provide a network that not only permits future expansion, but also allows local communications so that the entire network is not tied up, is relatively inexpensive, can account for the power drops in the transmission of a fiber optic transmission line, and is redundant enough so that a single casualty does not disable the entire network, which provides the operator of the optical network the capability provide large communication capacity and maintaining the promised level of service in the service level agreement to its customers while also decreasing cost (see Claus col 3 lines 15-20).


The combination of Fletcher and Claus does not disclose and upon confirmation of a tap copy of the backup message from the first passive tapping device, send the first message to the destination;
wherein the first passive tapping device is an optical or a copper tap, coupled across the first communication link to first communication device, adapted to transmit either a copy of the backup message or a representation of the backup message for the confirmation of the tap copy, and wherein the first communication link is a direct, unbroken communication link with to intermediate connector or network device between the backup device and the destination

In analogous art, Ferguson discloses wherein the first passive tapping device is an optical or a copper tap (see fig. 2; Tap 142; para. 0015, 0022; ; the tap is an optical tap which does not interrupt transmission along the optical link), coupled across the first communication link to first communication device (fig. 2, Abis link 140 and BTS 136, para. 0015; Abis link 140 is the first communication link and BTS is the first communication device), and wherein the first communication link is a direct unbroken communication link with to intermediate connector or network device between the backup device and the destination (see fig. 2; Tap 142; para. 0015, 0022;  the tap is an optical tap which does not interrupt transmission along the optical link, wherein the tap is configured to transmit a copy of the signal transmitted).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Fletcher and Claus by using the above recited features, as taught by Ferguson, in order to provide a way to monitor / estimate 

The combination of Fletcher, Claus, and Ferguson does not disclose and upon confirmation of a tap copy of the backup message from the first passive tapping device, send the first message to the destination;
wherein the first passive tapping device is adapted to transmit either a copy of the backup message or a representation of the backup message for the confirmation of the tap copy.

In analogous art, Nigam discloses and upon confirmation of a tap copy of the backup message from the first passive tapping device, send the first message to the destination (see para.0090‐0092; acknowledgement that the transaction node has forwarded data to an external node (e.g. 112, 114, 116 which is considered backup device, as they may store messages / data as in para. 0036) the node forwards the message (copy) to an destination node (e.g. database 150 which is considered destination) for storing the data).

wherein the first passive tapping device is adapted to transmit either a copy of the backup message or a representation of the backup message (see para. 0091-0092; the acknowledgement  associated to a message (“representation of the backup message”) is transmitted by nodes in route to an external node (e.g. 112, 114, 116 which is considered backup device, as they may store messages / data as in para. 0036))  for the confirmation of the message  (see para.0090‐0092 acknowledgement of forwarded data toward the external node (e.g. 112, 114, 116 which is considered backup device, as they may store messages / data as in para. 0036) is confirmation of the “backup message”),

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Fletcher, Claus and Ferguson by using the above recited features, as taught by Nigam, in order to provide a seamless node updating procedure that avoids service discontinuity from the point of view of users, thereby providing customer satisfaction and meeting service level agreements (see Nigam para. 0034). 


For claim 2, the combination of Fletcher, Claus and Ferguson does not disclose verify the tap copy before sending the first message to the destination.

In analogous art, Nigam discloses verify the tap copy before sending the first message to the destination (Nigam ;see para.0090‐0092 upon acknowledgement that the transaction node has forwarded data to an external node (e.g. 112, 114 which is considered backup device) the node forwards the message to an external node (e.g. database 150 which is considered destination) for storing the data).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Fletcher, Claus and Ferguson by using the above recited features, as taught by Nigam, in order to provide a seamless node updating procedure that avoids service discontinuity from the point of view of users, thereby providing customer satisfaction and meeting service level agreements (see Nigam para. 0034). 

For claim 3, the combination of Fletcher, Claus and Ferguson does not disclose wherein the backup message includes a copy of the first message.
In analogous art, Nigam discloses \wherein the backup message includes a copy of the first message (Nigam; see para.0090‐0092 upon acknowledgement that the transaction node has forwarded data to an external node (e.g. 112, 114 which is considered backup device) the node forwards the message (copy) to an external node (e.g. database 150 which is considered destination) for storing the data).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Fletcher, Claus and Ferguson by using the above recited features, as taught by Nigam, in order to provide a seamless node updating procedure that avoids service discontinuity from the point of view of users, thereby providing customer satisfaction and meeting service level agreements (see Nigam para. 0034). 

For claim 4, the combination of Fletcher, Claus and Ferguson does not disclose wherein the backup message includes information that can be used to recreate the first message or create a substitute message

In analogous art, Nigam discloses wherein the backup message includes information that can be used to recreate the first message or create a substitute message (Nigam; see para.0090‐0092 upon acknowledgement that the transaction node has forwarded data to an external node (e.g. 112, 114 which is considered backup device) the node forwards the message (copy) to an external node (e.g. database 150 which is considered destination) for storing the data which can be used for backup when if lost).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Fletcher, Claus and Ferguson by using the above recited features, as taught by Nigam, in order to provide a seamless node updating procedure that avoids service discontinuity from the point of view of users, thereby providing customer satisfaction and meeting service level agreements (see Nigam para. 0034). 


For claim 5, Fletcher does not disclose wherein the communication link between the first communication device and the backup device is an undivided physical communication link

In analogous art, Claus discloses wherein the communication link between the first communication device and the backup device is an undivided physical communication link (Claus; see fig. 3; communication links 114 / 126/ 148).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Fletch by using the above recited features, as taught by Claus, in order to provide a network that not only permits future expansion, but also allows local communications so that the entire network is not tied up, is relatively inexpensive, can account for the power drops in the transmission of a fiber optic transmission line, and is redundant enough so that a single casualty does not disable the entire network. (see Claus col 3 lines 15-20).

For claim 6, Fletcher does not disclose wherein the first tapping device is positioned at a position on the communication link that is closer to the first communication device than the backup device. 

In analogous art, Claus discloses wherein the first tapping device is positioned at a position on the communication link that is closer to the first communication device than the backup device (Claus; see fig. 3; hub 104 / 108 are in the first level from the source (“first communication device which is closer than the hubs in the fourth level that are closer to the destination (backup device) than the backup device (Nigam; see fig. 1; 150).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Fletch by using the above recited features, as taught by Claus , in order to provide a network that not only permits future expansion, but also allows local communications so that the entire network is not tied up, is relatively inexpensive, can account for the power drops in the transmission of a fiber optic transmission line, and is redundant enough so that a single casualty does not disable the entire network. (see Claus col 3 lines 15-20).

Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in Claim 6.

For claim 37, the combination of Fletcher, Claus and Ferguson does not disclose wherein the first passive tapping device allows signals sent from the first communication device to the backup device to pass uninterrupted while monitoring the messages sent over the first communication link between the first communication device and the backup device.



It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Fletcher, Claus and Ferguson by using the above recited features, as taught by Nigam, in order to provide a seamless node updating procedure that avoids service discontinuity from the point of view of users, thereby providing customer satisfaction and meeting service level agreements (see Nigam para. 0034). 

Claims 7, 19, 31,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. (US 20130304809 A1), Claus et al. (US 4,809,362), Ferguson et al. (US 20090233625 A1) and Nigam et al. (US 20150237121 A1), further in view of Akyol et al.  (US 20020064132 A1).



In analogous art Akyol discloses to verify a status of the backup device based on an acknowledgement message received from the backup device, the acknowledgement message indicating that the message was received (see para. 0063; a status (failed or operating) of a backup device is based on the acknowledgement of a message transmitted to it).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Fletcher, Claus, Ferguson, and Nigam by using the above recited features, as taught by Akyol, in order to provide a scalable and fault tolerant system, which can therefore provide a more reliable service / communication a large number users, thereby increasing the capability / reach of a service / network provider (see Akyol sections 0006-7).

Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 31, the claim is interpreted and rejected for the same reason as set forth in Claim 7.


s 9‐12, 21‐24,33‐36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. (US 20130304809 A1), Claus et al. (US 4,809,362), Ferguson et al. (US 20090233625 A1) and Nigam et al. (US 20150237121 A1), further in view of Fritz (US 9397881 B1).

For claim 9, the combination of Fletcher, Claus, Ferguson, and Nigam does not explicitly disclose wherein the at least one processor is configured to receive heartbeat messages from the backup device.

In analogous art, Fritz discloses wherein the at least one processor is configured to receive heartbeat messages from the backup device (see col 6 lines 35‐45; heartbeat messages are transmitted to all the elements and if no response is received in a predetermine time a failover is done to a backup device).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Fletcher, Claus, Ferguson, and Nigam using the 
above recited features, as taught by Fritz, in order to provide a system that is able to handle delays resetting of the switch and the availability of the extensions or phones associated with the switch, thereby providing customers un-interrupted communication service without any delays leading to high customer satisfaction (see Fritz col 1 lines 54‐60).



In analogous art, Fritz discloses wherein the at least one processor is configured to send heartbeat messages over the first communication link to the backup device(Fritz; see col 6 lines 35‐45; heartbeat messages are transmitted to all the elements and if no response is received in a predetermine time a failover is done to a backup device), and acknowledgement heartbeat messages from the backup device (Fritz; see col 6 lines 35‐45; heartbeat messages are transmitted to all the elements and if no response is received in a predetermine time a failover is done to a backup device).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Fletcher, Claus, Ferguson, and Nigam by using the above recited features, as taught by Fritz, in order to provide a system that is able to handle delays resetting of the switch and the availability of the extensions or phones associated with the switch, thereby providing customers un-interrupted communication service without any delays leading to high customer satisfaction (see Fritz col 1 lines 54‐60).

For claim 11, the combination of Fletcher, Claus, Ferguson, and Nigam does not disclose wherein the at least one processor is configured to trigger a secondary backup mode when an acknowledgement message or heartbeat message is not received within a defined time threshold



It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Fletcher, Claus, Ferguson, and Nigam using the above recited features, as taught by Fritz, in order to provide a system that is able to handle delays resetting of the switch and the availability of the extensions or phones associated with the switch, thereby providing customers un-interrupted communication service without any delays leading to high customer satisfaction (see Fritz col 1 lines 54‐60).


For claim 12, the combination of Fletcher, Claus and Ferguson does not disclose wherein in a secondary backup mode, the at least one processor is configured to send the backup message to a second backup device. 

In analogous art Nigam discloses wherein in a secondary backup mode, the at least one processor is configured to send the backup message to a second backup device (see para.0090‐0092 upon acknowledgement that the transaction node has forwarded data to an external node (e.g. 112, 114 which is considered backup device) over link such as 1124, 1122 in fig. 1 wherein there are multiple nodes such as 112 and 114 for the data to be stored).



Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in Claim 9.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in Claim 10.
Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in Claim 11.
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 12.
Regarding Claim 33, the claim is interpreted and rejected for the same reason as set forth in Claim 9.
Regarding Claim 34, the claim is interpreted and rejected for the same reason as set forth in Claim 10.
Regarding Claim 35, the claim is interpreted and rejected for the same reason as set forth in Claim 11.
Regarding Claim 36, the claim is interpreted and rejected for the same reason as set forth in Claim 12.


Allowable Subject Matter
Claim 8, 20, 32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karia; Snehal G. et al.	US 6643267 B1	Method and apparatus for tracing a virtual connection
Karino; Shuichi et al.	US 20090204981 A1	CLUSTER SYSTEM, SERVER CLUSTER, CLUSTER MEMBER, METHOD FOR MAKING CLUSTER MEMBER REDUNDANT AND LOAD DISTRIBUTING METHOD
Lemke; Scott J. et al.	US 8131967 B2	Asynchronous data interface
Li; Xiang et al.	US 6757248 B1	Performance enhancement of transmission control protocol (TCP) for wireless network applications

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-79197919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Kenan Cehic/Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413